Citation Nr: 9920393	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-00 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left great toe, status post 
metatarsophalangeal joint arthrodesis with hallux valgus 
deformity.

2.  Entitlement to higher evaluations, including a current 
evaluation in excess of 10 percent, for hemorrhoids.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to March 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which granted entitlement to service connection 
for a left great toe disability and assigned a 10 percent 
evaluation, and for hemorrhoids, initially assigned a 
noncompensable evaluation.  The veteran underwent a 
hemorrhoidectomy in January 1997 and a temporary total rating 
of 100 percent was assigned effective from January 1997 to 
March 1997.  Thereafter, the disability rating for 
hemorrhoids was increased to 10 percent effective March 1997 
by a rating decision dated in August 1998.  However, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Consequently, 
as the veteran has not withdrawn the appeals, the issues of 
increased evaluations above the current 10 percent for each 
disability remains in appellate status. 

Further, as noted, the RO granted entitlement to service 
connection for a left toe disability and for hemorrhoids by 
rating decision dated in July 1996.  The veteran disagreed 
with the rating by correspondence dated in February 1997.  
Subsequently, a statement of the case was issued with the 
claims characterized as entitlement to an increased rating.  
A timely substantive appeal followed.  In view of the recent 
guidance of the Veterans Claims Court, the issues before the 
Board are taken to include whether there is any basis for 
"staged" ratings at any pertinent time, to include whether 
current increases are in order.  See Fenderson v. West, 12 
Vet. App. 119 (1999).   As the statement of the case and the 
supplemental statement of the case have indicated that all 
pertinent evidence has been considered, the Board can proceed 
with its review without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

A hearing was held before a Member of the Board sitting in 
Washington, D.C., with the veteran sitting in Jackson, 
Mississippi, in April 1999.  The undersigned Member was 
designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's left great toe disability is currently 
manifested by subjective complaints of swelling, pain, 
difficulty standing, and difficulty with wearing shoes.

3.  Current objective findings of the veteran's left great 
toe disability include a normal gait, a fixed left great toe 
at 20 degrees of flexion, and a scar on the dorsal aspect of 
the left great toe.  

4.  Prior to surgery, the veteran's hemorrhoid disability was 
manifested by mild to moderate sized hemorrhoids with 
hemapositive stool. 

5.  There is no current objective clinical evidence of 
persistent bleeding with secondary anemia or fissures.



CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for degenerative joint 
disease of the left great toe, status post 
metatarsophalangeal joint arthrodesis with hallux valgus 
deformity, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.68, 4.71, 4.71a, Diagnostic Codes 
(DCs) 5010-5003, 5171, 5280, 5282 (1998).

2.  The criteria for a compensable evaluation for hemorrhoids 
were not met prior to January 1997.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.114, DC 7336 (1998).

3.  The criteria for a current evaluation in excess of 10 
percent for hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.6, 4.7, 4.114, DC 7336 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); that is, he has presented claims 
that are plausible.  Further, he has not alleged nor does the 
evidence show that any records of probative value, which 
could be associated with the claims folder and that have not 
already been sought, are available.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by § 
5107(a), has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

I.  Entitlement to an Evaluation in Excess of 10 Percent for 
Degenerative Joint Disease of the Left Great Toe, Status Post 
Metatarsophalangeal Joint Arthrodesis with Hallux Valgus 
Deformity

In addition to the above regulations, in evaluating increased 
ratings, consideration will be given to whether higher 
ratings are available under the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Specifically, in DeLuca, the Board was directed to 
consider whether a veteran's complaints of shoulder pain 
could significantly limit functional ability during flare-ups 
or when the arm was used repeatedly, thus warranting a higher 
evaluation under 38 C.F.R. § 4.40.  Moreover, the Board will 
consider whether weakened movement, excess fatigability, and 
incoordination support a higher rating under 38 C.F.R. 
§ 4.45.  See DeLuca, 8 Vet. App. at 207.  

Moreover, the VA General Counsel issued a precedential 
opinion (VAOPGCPREC 23-97) holding that a claimant who had 
arthritis and instability of the knee may be rated separately 
under DCs 5010 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  In determining whether additional disability 
exists, for purposes of a separate rating, the veteran must 
meet, at minimum, the criteria for a noncompensable rating 
under either of those codes.  Cf. Degmetich v. Brown, 104 
F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  

The RO has rated the veteran's left great toe disability 
under DCs 5003-5282.  The Board will also consider DC 5280 
for hallux valgus.  Under DC 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003 (1998).  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate DC, a rating 
of 10 percent is warranted for each major joint or groups of 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.

Under 5280, a 10 percent rating is provided for hallux 
valgus, unilateral, when severe, if equivalent to amputation 
of the great toe, or post-operatively with resection of the 
metatarsal head.  38 C.F.R. § 4.71a, DC 5280 (1998).  Under 
DC 5282, a noncompensable evaluation will be assigned with 
hammer toe in a single toe.  Hammer toes, unilateral, without 
claw foot warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, DC 5282 (1998).  Finally, the "Amputation Rule" 
set forth in 38 C.F.R. § 4.68 provides that "[t]he combined 
rating for disabilities of an extremity shall not exceed the 
rating for the amputation at the elective level, were 
amputation to be performed."  38 C.F.R. § 4.68 (1998).  

In a February 1996 VA feet examination report, the veteran 
related that he had been diagnosed with arthritis in the left 
great toe metatarsophalangeal joint.  He described pain and 
limitation of motion, particularly with hard soled dress type 
shoes.  Physical examination revealed that the veteran moved 
about the room with an unremarkable gait.  A slight 
enlargement of the left great toe was noted but there was no 
particular tenderness to palpation.  He had active 
dorsiflexion to 10 degrees and active plantar flexion of only 
10 degrees, as opposed to 35 degrees and 30 degrees, 
respectively, on the right.  He had pain in the first 
metatarsophalangeal joint of the left great toe with passive 
range of motion and with attempts at toe walking.  He had a 
2+ dorsalis pedis pulse on the left foot.  The clinical 
impression was degenerative joint disease left great toe 
metatarsophalangeal joint with limitation of motion.

Medical records show that the veteran underwent a left first 
metatarsophalangeal arthrodesis in August 1997.  Outpatient 
treatment records show follow-up post-operative care.  
Specifically, an outpatient treatment note dated in September 
1997 indicates that the wound was healing and the hardware 
was in good position.  

At a personal  hearing in March 1998, the veteran testified 
that he could no longer wear his old shoes and needed a 
bigger size.  He remarked that the top of his toe was 
irritated where the pin was located and he was bothered by 
walking.  He indicated that it was difficult to wear shoes 
for a long period.  He reported swelling, constant pain, and 
he could not run.  Medications included muscle relaxer.  He 
revealed that he could not apply for other jobs in law 
enforcement because he could not pass a physical test.  He 
reflected that the toenail on the fifth toe of the left foot 
was thick and had a fungus.  He observed that he walked with 
more of a limp which caused him to walk on the little toe 
more.

In a March 1998 VA feet examination report, the veteran 
related that he had trouble with his left great toe in 
service.  He then had a motor vehicle accident and gradual 
progression of his hallux valgus deformity.  In 1997, he 
underwent a surgical fusion of the left first 
metatarsophalangeal joint.  His toe was stiff and tender over 
the end of the prominent screw head.  He developed a 
thickening of the nail of the left fifth toe and was being 
treated for a fungus infection.  He was  unable to run 
because of the fused joint.  

Physical examination revealed that the veteran ambulated with 
a normal gait.  The left great toe was fixed in about a 20 
degrees dorsiflexion and did not touch the floor with a 
normal gait.  A scar on the dorsal aspect of the first 
metatarsophalangeal joint was noted.  The toe felt solid and 
there was no pain with stress to it.  The joint was in full 
extension with about 10 degrees of active motion.  A 
prominence over the dorsomedial aspect of the proximal 
phalanx was noted to be tender.  There were no corns or 
calluses and he had palpable posterior tibial and dorsalis 
pedis pulses.  An X-ray showed a surgical fusion of the first 
metatarsophalangeal joint in about 20 degrees of 
dorsiflexion.  The head of the screw appeared to be blocking 
flexion at the joint and the examiner noted that the screw 
could probably be removed, freeing up the joint.  The 
examiner remarked that the thickening of the nail was 
secondary to a fungus infection which was unrelated to the 
fusion.  The examiner concluded that with a shoe of proper 
width and adequate height, the veteran should have no pain in 
his foot.

In an April 1999 videoconference hearing before the Board, 
the veteran testified that he had sharp pain in his toe, that 
he could not stand for long periods of time, that he could 
not move the toe at all, that he had muscle spasms in the 
toe, that it was always swollen, and that he took Motrin, 
sometimes twice a day.  He remarked that his toe disability 
had limited advancement in his job because he had difficulty 
wearing dress shoes to court in his job as an investigator 
and he could not become a police officer because he could not 
run.  He observed that his last clinic appointment had been 
around the beginning of the year.  Upon further questioning, 
he related that he had the toe surgically fused but the pain 
was about the same.  Sometimes his ankle bothered him but the 
pain was mostly around the area of the toe.  He also wore a 
larger size shoes, which helped.  He stressed that he could 
not move the toe and if any pressure was applied on it, it 
was very painful.  

After reviewing the evidence on file, it is the conclusion of 
the Board that an increased rating is not in order.  The 
current rating contemplates degenerative arthritis with X-ray 
evidence of joint involvement (DC 5003), amputation of the 
great toe without metatarsal involvement (DC 5172), 
unilateral hallux valgus either post-operatively with 
resection or severe and equivalent to amputation of great toe 
(DC 5280), and hammer toe of all toes without claw foot (DC 
5282).  Separate ratings for these pathologies are 
prohibited: "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (1998); Estaban v. Brown, 6 Vet. App. 259 
(1994); Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Initially, the Board notes that the veteran's 10 percent 
evaluation for a left great toe disability is the highest 
evaluation contemplated under DC 5280 and DC 5282.  
Accordingly, a higher evaluation is not available under 
either of these codes, regardless of the severity of the 
disability.  38 C.F.R. § 4.71a, DCs 5280, 5282 (1998).  
Similarly, there is no basis under DC 5003 or 5010 for a 
higher evaluation as the veteran's limitation of motion of 
the left great toe is to be evaluated under the above DCs 
5280 and 5282.  

Further, even if the veteran did not have limitation of 
motion of the left great toe, a 20 percent evaluation would 
not be warranted under DC 5003, requiring X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, 
because radiographic evidence indicates involvement of only 
the metatarsophalangeal joint and a 20 percent evaluation is 
not warranted.  Thus, there is no basis on which to grant a 
higher evaluation under this code.  

Moreover, as there is no evidence of flatfeet, weak foot, 
claw foot, hallux rigidus, malunion or nonunion of the tarsal 
or metatarsal bones, or an injury to the entire foot, DCs 
5276, 5277, 5278, 5281, 5283, and 5284 are not for 
application.  Finally, a higher than 10 percent evaluation 
would only be warranted with amputation of the great toe, 
including removal of the metatarsal head.  As the veteran's 
left great toe is obviously not amputated, a 30 percent 
evaluation is not warranted under DC 5171.

The Board has also considered the veteran's complaints of 
pain and functional loss due to pain and his apparent recent 
treatment, which is not associated with the claims file.  
However, even considering the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and the provisions of 38 C.F.R. 
§ 4.40 et seq., there is no basis on which to assign a higher 
rating.  Significantly, as noted above, there is no basis 
under the schedular criteria for a rating higher than the 
currently assigned 10 percent under DCs 5003-5010, 5280, and 
5282, regardless of the current level of disability or the 
nature of the most recent treatment.  As noted above, without 
actual amputation of the left great toe, which must include 
removal of the metatarsal head, there is no schedular basis 
for an increased rating.  Accordingly, the Board finds that 
the functional limitation due to pain is contemplated in the 
current assigned 10 percent rating and indicia of a higher 
rating, such as atrophy, muscle wasting, incoordination, 
weakness, excess fatigability, etc., are not shown.  
Considering all of the evidence, the currently assigned 10 
percent evaluation contemplates the pain and symptomatology 
consistent with his left great toe disability.  Furthermore, 
this rating contemplates the degree of functional limitation 
due to pain.  There is, therefore, no basis for a further 
increased rating under the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998).

II.  Entitlement to Higher Evaluations, Including a Current 
Evaluation in Excess of 10 Percent, for Hemorrhoids

The RO has rated the veteran's hemorrhoids under DC 7336.  
Under DC 7336, a noncompensable evaluation is warranted for 
mild or moderate hemorrhoids.  Large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences warrants a 10 percent 
evaluation.  A 20 percent evaluation is warranted with 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, DC 7336 (1998).

Historically, service connection was established for 
hemorrhoids by rating decision dated in July 1996, at which 
time a noncompensable evaluation was assigned.  The rating 
was in effect until January 1997, when the veteran was 
assigned a temporary total rating after undergoing surgical 
repair of his hemorrhoids; thereafter, a 10 percent rating 
was assigned.  The degree of impairment resulting from a 
disability is a factual determination with the Board's 
primary focus upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  The Board is also 
mindful that it must review "all the evidence of record (not 
just evidence not previously considered) once a claimant has 
submitted a well-grounded claim for an increased disability 
rating."  Swanson v. West, No. 95-1082 (U.S. Vet. App. June 
23, 1999); Hazan v. Gober, 10 Vet. App. 511, 521 (1997).  

In a February 1996 VA general medical examination report, the 
veteran was noted to be well developed and well nourished 
with a weight of 191 pounds.  The digestive system was 
negative except for hemorrhoids and he had not undergone any 
surgery.  Rectal examination revealed mild to moderate sized 
external hemorrhoids, and internal hemorrhoids were palpated.  
Stool was hematest positive.  Hemoglobin was noted to be 12.7 
(normal 14-18), and a hematocrit was 39.6 (normal 42-52).  
The final diagnoses included hemorrhoids.  Thereafter, 
service connection was granted and a noncompensable 
evaluation assigned.

Hospital treatment records reveal that the veteran underwent 
a hemorrhoidectomy in January 1997 for complaints of bleeding 
hemorrhoids.  As a result of surgery, the RO assigned a 100 
percent temporary total rating effective in January 1997.  In 
a February 1997 outpatient treatment note, he was reportedly 
doing well and was much improved with less pain after the 
hemorrhoidectomy.  He was instructed to return to the clinic 
in three months.  In a May 1997 outpatient treatment note, he 
was reported to be doing well after a hemorrhoidectomy.  He 
complained of loose stools but denied fever, chills, or 
bleeding.  There were no new hemorrhoids noted.  In an June 
1997 outpatient treatment note, he reported loose stools and 
fecal incontinence secondary to surgery.  He was referred to 
surgery service for follow-up.  August 1997 blood work, taken 
for another procedure, showed that the veteran's hemoglobin 
was 15.5 (normal range of 14-18) and hematocrit was 46.6 
(normal 42-52).  

At a personal hearing in March 1998, the veteran testified 
that the doctor had found some very small new hemorrhoids.  
He reported that the bowels felt like it was burning 
frequently, depending on the nature of the stool.  He related 
fecal soiling on his underwear and loose bowels.  Medications 
included suppositories, a foam, Metamucil, and a bowel 
softener.  Sitting down for long periods of time caused pain, 
and he occasionally noticed a little blood on the tissue.  
With flare-ups, walking bothered him.  He would sometimes 
take a hot bath for relief.  

In a March 1998 VA rectum examination report, the veteran 
reported that he had undergone hemorrhoid surgery since the 
previous VA examination but he complained of flare-ups with 
burning twice a month.  He reported tenderness on the inside 
and a feeling of prolapse with coughing.  He noted some fecal 
soiling at the end of the day.  Rectal examination revealed 
no prolapse with coughing.  There was a tender, enlarged 
internal hemorrhoid at 12 o'clock.  The external hemorrhoidal 
tissue was enlarged and patulous.  

At the videoconference before the Board in April 1999, the 
veteran testified that he had surgery on three protruding 
hemorrhoids and he felt as if one was starting to come back.  
He noted that it slipped out some, was always sore, and he 
had blood on the tissue frequently.  He noted that sometimes 
if he had a large bowel movement, there may be a lot of 
blood.  He always had a strain in his underwear at the end of 
the day.  He had not been for treatment for a while.  
Medications included Metamucil.  Upon further questioning, he 
indicated that the doctor had not discussed further surgery 
and he was not interested in having additional surgery 
because it was very painful.  He had tried suppositories but 
felt that keeping clean helped cut down on the itching and 
bloating.  He noted that he also watched what foods he ate.

As noted above, a current 10 percent rating is assigned.  
This rating has been in effect since March 1, 1997, after the 
expiration of a post-operative 100 percent temporary total 
rating.  Prior to surgery, based on the medical evidence 
contained in the claims file, a noncompensable rating was 
assigned.  The Board, on review of the pertinent data, 
concludes that a higher staged rating for the period prior to 
surgery is not in order.  Specifically, as set forth above, 
the February 1996 VA examination report specifically noted 
"mild to moderate" hemorrhoids without evidence of large or 
thrombotic hemorrhoids which were irreducible, with excessive 
redundant tissue, or evidence of frequent recurrences, or of 
persistent bleeding with anemia, or fissures.  Although it 
appears that the veteran was experiencing rectal bleeding as 
evidenced by hematest positive stool and a slightly below 
normal hemoglobin and hematocrit, it does not appear that the 
bleeding was persistent or that fissures were present.  
Accordingly, the regulations support the finding of a 
noncompensable evaluation with mild or moderate external or 
internal hemorrhoids, which were noted on the VA examination.  

Further, there is no evidence in the claims file suggesting 
that the veteran had been treated for hemorrhoids since 
service separation; therefore, there is no evidence of 
frequent recurrence.  First, the claims file is devoid of 
treatment records prior to the time the veteran filed his 
claim in 1996, nearly eight years after service separation.  
Further, on his initial application for compensation, he 
indicated that there were no civilian physicians or 
hospitals, or military hospitals where he had received 
treatment for hemorrhoids since his service separation.  
Therefore, the Board finds that there is no evidence of large 
or thrombic hemorrhoids or evidence of frequent recurrences 
and the criteria for a compensable "staged" evaluation from 
the earlier time are not met.

Moreover, with respect to the current disability rating, the 
medical evidence of record supports a finding of a 10 percent 
evaluation, but no more.  Specifically, the veteran has 
undergone a hemorrhoidectomy, which was compensation by the 
100 percent temporary total rating.  Since surgery, he has 
reported recurrent episodes of hemorrhoids with bleeding and 
swelling at least twice per year.  However, there is no 
evidence, nor is any claimed, of persistent bleeding, anemia, 
or fissures.  In addition, a post-operative hemoglobin and 
hematocrit was noted to be within normal range, indicating no 
evidence of anemia.  As such, there is no basis for a current 
higher rating under DC 7336.

In conclusion, the Board has considered the veteran's written 
statements and sworn testimony that his left great toe and 
hemorrhoid disabilities are worse than currently evaluated.  
Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  The Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disabilities are 
evaluated, more probative than the subjective evidence of 
increased disability ratings.

The Board recognizes that the VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his left great toe disability and hemorrhoid 
disability warrant no more than the current disability 
ratings assigned.



ORDER

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left great toe, status post 
metatarsophalangeal joint arthrodesis with hallux valgus 
deformity, is denied.

Entitlement to higher evaluations for hemorrhoids, to include 
a current evaluation in excess of 10 percent, is denied.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

